14‐1526‐cv 
     Funches v. Fischer 
      
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                    
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  19th  day  of  December,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  RALPH K. WINTER, 
 7                           BARRINGTON D. PARKER, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          EDWARD C. FUNCHES, 
13    
14                                           Plaintiff‐Appellant, 
15    
16                                   v.                                          No. 14‐1526‐cv 
17    
18          BRIAN FISCHER, Commissioner of the 
19          Department of Correctional Services, DANIEL 
20          MARTUSCELLO, Superintendent of Coxsackie 
21          Correctional Facility, J. MEIGS, Lieutenant, Officer 
22          at Coxsackie Correctional Facility, SLAVEN, 
23          Employee at Coxsackie Correctional Facility, JOHN 
24          DOE, Correctional Officer, individually and in his 
 1         official capacity, JANE DOE, Correctional Officer, 
 2         individually and in her official capacity, 
 3
 4                                    Defendants‐Appellees. 
 5    
 6         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 7          
 8         FOR APPELLANT:                   Edward C. Funches, pro se, Bronx, NY. 
 9    
10         FOR APPELLEES:             Barbara D. Underwood, Solicitor General, 
11                                    Andrew D. Bing, Deputy Solicitor General, Kate 
12                                    H. Nepveu, Assistant Solicitor General, for Eric T. 
13                                    Schneiderman, Attorney General of the State of 
14                                    New York, Albany, NY. 
15    
16         Appeal from a judgment of the United States District Court for the 
17   Northern District of New York (Glenn T. Suddaby, Judge). 
18         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
19   AND DECREED that the judgment of the District Court is AFFIRMED.  
20         Edward Funches, proceeding pro se, brought this action contending 
21   principally that his inability to visit his brother on two occasions at the Coxsackie 
22   Correctional Facility violated Title II of the Americans with Disabilities Act (the 
23   “ADA”) and the Rehabilitation Act.  On appeal, Funches argues that the District 
24   Court erred in granting summary judgment to defendants, denying his cross‐
25   motion for summary judgment, and denying a motion to amend the complaint 
26   filed by Funches’s brother, a non‐party.  He also challenges the court’s denial of 
27   his request for counsel.  We assume the parties’ familiarity with the facts and 
28   record of the prior proceedings, to which we refer only as necessary to explain 
29   our decision to affirm. 
30    

                                                2
 1         As an initial matter, we lack jurisdiction to review the District Court’s 
 2   denial of appointment of counsel.  The Federal Rules of Appellate Procedure 
 3   provide that a notice of appeal must “designate the judgment, order, or part 
 4   thereof being appealed.”  Fed. R. App. P. 3(c)(1)(B).  Because this requirement is 
 5   jurisdictional, “our jurisdiction is limited by the wording of the notice.”  See New 
 6   Phone Co. v. City of York, 498 F.3d 127, 130 (2d Cir. 2007).  Funches’s notice of 
 7   appeal references only the District Court’s March 31, 2014 “Order granting 
 8   defendants’ motion for summary judgment, and denying the petitioner’s request 
 9   for summary judgment”; it does not mention the District Court’s January 2013 
10   order denying his request for counsel.   
11         Funches lacks standing to challenge the portion of the District Court’s 
12   March 31, 2014 order denying his non‐party brother’s motion to amend.  There is 
13   a “general prohibition on a litigant’s raising another person’s legal rights.”  
14   Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1386 (2014) 
15   (quotation marks omitted).  Funches acknowledges that the motion to amend 
16   was filed by his brother, not by him, and Funches challenges the denial of the 
17   motion not on his own behalf but on behalf of his brother.  Under these 
18   circumstances, Funches cannot raise his brother’s legal rights on appeal.  See id. 
19         As for Funches’s challenges to the District Court’s summary judgment 
20   determinations, we disagree with Funches’s contention that defendants’ failure 
21   to serve him with the District Court’s “Notification of the Consequences of 
22   Failing to Respond to a Summary Judgment Motion” warrants reversal of the 
23   grant of summary judgment to defendants.  Although “[t]he failure of a district 
24   court to apprise pro se litigants of the consequences of failing to respond to a 
25   motion for summary judgment is ordinarily grounds for reversal,” reversal is not 
26   warranted “where an opposing party has already provided the litigant with the 
                                                 3
 1   requisite notice.”  Vital v. Interfaith Med. Ctr., 168 F.3d 615, 620‐21 (2d Cir. 1999) 
 2   (quotation marks omitted).  Here, the record reflects that defendants informed 
 3   Funches of the consequences of failing to (1) respond to their summary judgment 
 4   motion and (2) contradict factual assertions in their affidavits.  The District 
 5   Court, moreover, relieved Funches of the consequences of failing to comply with 
 6   the local rule governing Statements of Material Facts.   
 7         With respect to the merits, “[w]e review de novo a district court’s ruling on 
 8   cross‐motions for summary judgment.”  Ackerson v. City of White Plains, 702 
 9   F.3d 15, 19 n.1 (2d Cir. 2012) (quotation marks omitted).  We affirm the District 
10   Court’s grant of defendants’ summary judgment motion and denial of Funches’s 
11   cross‐motion for summary judgment on the merits for substantially the reasons 
12   set forth in the District Court’s March 31, 2014 order. 
13         We have considered Funches’s remaining arguments and conclude that 
14   they are without merit.  For the foregoing reasons, the judgment of the District 
15   Court is AFFIRMED. 
16                                           FOR THE COURT: 
17                                           Catherine O’Hagan Wolfe, Clerk of Court 
18          




                                                4